        Case: 3:21-cv-00446-jdp Document #: 1 Filed: 07/12/21 Page 1 of 5


                                                                            DOC-NO
                                                                          RECD/FLED
                                 ATTACHMENT 1                         1Q21 JUL 12 PM        18
                                                                   HTER OPP[N LT
                                                                 CLERK US MST CART
                              COMPLAINT FORM                          WOOF WI
                         (for non-prisoner filers without lawyers)

                    IN THE UNITED STATES DISTRICT COURT _
            FOR THE \ill Q,c+Or A DISTRICT OF W C _ar15


(Full name of plaintiff(s))

 \ktitilt                                                 oe
                                                     cki—eff
  o, box (azoi-fc6
 MotollAghLt 5-3644.7_,
                                                                             44 6. JDP
       VS
                                                           2 fase   titer:
(Full name of defendant(s))
                                                             (to be supplied by clerk of court)
  1)0,At CD a.r)
                                                             Da4ict Maho.h F1,0{ -e-S
  R15 So-14,-4) 14-a,ifyi; i                   5,-           CC-02,5 G nco I-, Dr ±k2.514
  Nil‘acksinet                                               Scc)'kc4i&a 85ea5


A. PARTIES

       1.      Plaintiff is a citizen of   v\liccan6in                     and resides at
                                                 (State)

        Q.Oe, O)( 071)493                  1   Md
                                                ; It+DY)             lAtT, 536(0 X.
                                                (Address)

       (If more than one plaintiff is filing, use another piece of paper).



                                  Attachment One (Complaint) - 1
         Case: 3:21-cv-00446-jdp Document #: 1 Filed: 07/12/21 Page 2 of 5




        2.      Defendant Dane- COL,tifyi-v
                                                                                 (Name)

is (if a person or private corporation) a citizen of     Yr\h-S (DY15    r-
                                                                         (State, if known)
and (if a person) resides at 2-1.5 .00-1",-441 1+01/rn)              qadiS'Ori Intr,
                                                                        (Address, if known)
 and (if the defendant harmed you while doing the defendant's job)

worked for
                                                 (Employer's name and address, if known)

        (If you need to list more defendants, use another piece of paper.)

B.      STATEMENT OF CLAIM

        On the space provided on the following pages, tell:
              Who violated your rights;
              What each defendant did;
              When they did it;
              Where it happened; and
              Why they did it, if you know. • \

     Devne (-1/11-rAL9 1116 lakA                              -Pied v ola-ke
 —41•1 4-1e,        ft,s, C. SecA)Dr, 9042,.                                 dim 0,,
          bitkaftli;                                          lievve fro+              ifj

AcutO114-ff Sin0/2, Raf-al r24)2D                                  hant,& inad

  ref-ea:led vlacvy\o/4 4--,rnes vf;A-A,,ver E                                        lAbc-

  -0611)eir )(1q;                   -6ve, local foii-ce
                    no+ -1-ttineot 1,-pr oft,-
aor) ao         3.       FtrS kas 01,160 Liad-) tvLcte,
                  lhavt ask-4 fdrHi aLcs-0\‘--6,/le,e
T/9 Incore, ione, hLb/mei-0/4s -1--)/Att 441
ourc Lisedt_ in 4 T.-reit)      1/j              ita
       „471 RA,t_ck4c Mhment One (C tin-/plaint) - 2.)                              ,•
                                                                                   MI
Cath           ttefh 194- rnak-e-                      /Aar     --/-14/2" 61-4- 4-ed 900(
x   p.,a
     _4=,
      t1 m
             makcidn      FLores 46
                Case: 3:21-cv-00446-jdp
                       1434 gr
                                            refused
                                        Document #: 1 Filed: 07/12/21 Page 3 of 5
                                                                     J7 AJ9,{
                                                          kiL i 5 0, 4vActcy_.                 ocbc4-bi
     \noLs 1atem Pin)copreroltii\6 as tOr15 as              ka,v\e_ z__nri-pDr) 6ms             yrmAtti
                          I WON-6-6 r          p cs;s1)4v_0(. i                                914 czt4

           cui) ca4-0.0,14)         LC   -4,          Sortityr\o:Is
            n       r\           NrY) 111)-[- )t) 0-irnJL          1,tA-E1 (‘      ciuduA
          9 NriN.Q,c1 ca/--, 0-b. 0 c                        tr            1-(\     -661
           -Orve1/74 kas moat h\l). 4,4(\e„rv                                     'tase
                n Le, IA Ov einlotr 20101 .                 10-2-10             S-P_Pito
                  ur 7DT-I-A Carp it o‘                               af-eA
                    v‘l ku,         ourr\ c oryi`J            v); r\5 - 1r1L,
                                           a519k             ,t)) 6/4) I 6t-;11           iltallayakt
          CO lob One. el5e. koS                                   yy-) you(
                                    niLineJOYUS         Mt-C.     -4-b Cer2               j CA/ i6U
               -ke.1.14, 0b01 LS0100,          s
        1  1- ,4)-ex       [Dr ot_ sal GI  1  -1,0  2fAq ifiva,o' Vv."-
        1.4" of aso kicuj -111xf. DotAfi d Vii ou+ 3 -lima
         wok. • To si- lt 162.) (oynmi           -61S0-n Sai t-l+ Was
         ,0-4/J3 4a+ D cora. d was ail,'         krb2. fp as   ithic,

               4-ake- o-ui di) Id On kis                          0.604)1166 "Wit Sd
          culti d (4A-di                                              FoodPoct-l/. -01:6
                                                                   61J,L)_e_, ia_c,       dM

          0C)) r4 1 nCaii\P, 1.1kinAlti\aah 17)Drnalas 3 )
                 0 curstfiGAfj ft            h Lan tralS f7YOWL/14S
                         (16SI        Vgctl
                                          ea) e ComP% -                                     69r;e12
                                                                                                  :
                                                                                                  eL

          D      e, Crywn -119 re)tc-Fed al(                 my -C,1 flfg5 ia6+-
        Case: 3:21-cv-00446-jdp Document #: 1 Filed: 07/12/21 Page 4 of 5




       JURISDICTION

              I am suing for a violation of federal law under 28 U.S.C. § 1331.

                                   OR

       11/different
          I am suing under state law. The state citizenship of the plaintiff(s) is (are)
                    from the state citizenship of every defendant, and the amount of
              money at stake in this case (not counting interest and costs) is
              $ a too i oo 0 0-1,-,,, i s
                 i                                       -F,r 1,4
                                                               1-                bef efts
       RELIEF WANTED
                                           -i-VI                   re 6y)

       Describe what you want the court to do if you win your lawsuit. Examples may
       include an award of money or an order telling defendants to do something or
       stop doing something.

       T.: At CEA" al I a t40 (MI geS-S I                         haAre,-es-Cx
  9°6ct 0),\A- a WouroU                   4-D                 6e-r-OLL1 se       baAh

                                            Our
2.1D       \-\eck\so s?ct-ncl to 102x -sv \-)cs-ra.                               20)3 sk-4-
6.a a_)re61        lotrg-trA,      KO54-     -1211.41j             Y40-man.

C-bVa4hmkS-e,                           ctioax-Imk,f4 Via( n
 pe rniAc,„54.1- vviAtel                           .1eA6 ta                     - old)
                                                                      o ni3 lbrus
Q.,4-Ake.41\r\udrn LT On roe                  i uticti-y- a niv)-ti pin              r ck

 C\Aany, Of V VIVI, 0‘,4                  -ke_ St-oke. Df tAT
 I oimucticck,          Lla,rA- Dane- Cin..urr\-\.1 _c)rirre-of b-C PAAn:_j
                        ccvge_, bcccuas-e.                     I Bf ass ne)31iru._
               11-NzB era, k—ovocuritc me, •            wcurr-\-. a
vy\ oi-vA3 )tAareirvt-                   bt-nA,QTY\GLI
              CoAks))(5 Attachment One (Complaint) -4 VY\-J2-' betC1C.-
Carnic1zrar          Jasoy%                        rnc4k InsLss     rs+
                                                                          Comnwth
       Case: 3:21-cv-00446-jdp Document #: 1 Filed: 07/12/21 Page 5 of 5




E.    JURY DEMAND

             Jury Demand - I want a jury to hear my case
                              OR
             Court Trial — I want a judge to hear my case


Dated this    I     day of                             20 cP-A .

                   Respectfully Submitted,




                   Signature of Plaintiff


                   Plaintiff's Telephone Number


                    Plaintiff's Email Address

                             0,    o (P7 466
                             otdliktry, tAT 539.a7—
                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

FT/DO request that I be allowed to file this complaint without paying the filing
     fee. I have completed a request to proceed in the district court without
     prepaying the fee and attached it to the complaint.

      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.




                              Attachment One (Complaint) —5
